     Case 2:19-cv-01010-WBS-DB Document 22 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JONATHAN MOSZ,                                    No. 2:19-cv-1010 WBS DB P
11                      Plaintiff,
12          v.                                         ORDER
13   DAVID ALLRED,
14                      Defendant.
15

16          Plaintiff is a federal prisoner proceeding pro se and in forma pauperis in this civil rights

17   action brought pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S 388

18   (1971). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On May 4, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed May 4, 2020, are adopted in full; and

28          2. This action shall proceed only on an Eighth Amendment medical indifference claim
                                                      1
     Case 2:19-cv-01010-WBS-DB Document 22 Filed 08/18/20 Page 2 of 2

 1   against Dr. David Allred. All other claims and defendants are dismissed without leave to amend.

 2   Case to remain open.

 3   Dated: August 17, 2020

 4

 5

 6

 7

 8

 9

10   /mosz1010.800

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
